Citation Nr: 0422827	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  He was a helicopter crew chief and door gunner during 
his Vietnam tour. His DA Form 20 reflects that he was twice 
awarded the Army Commendation Medal with the attached "V" 
device for valor, and the Bronze Star Medal, among other 
awards and decorations.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO.  
Historically, service connection for PTSD was established in 
a June 2000 rating decision.  The veteran subsequently 
requested an increased rating.  

This appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that the August 2001 VA examination that 
provided the basis for the denial of an increased rating for 
his PTSD was inadequate, because it was inconclusive and 
contradictory, and because the psychologist made neurological 
medical determinations about his physical impairments related 
to his nonservice-connected closed head injury residuals.  

Additionally, the veteran contends that his PTSD has 
increased in severity, and the recent VA records he has 
submitted shows that he now needs to be seen for biweekly, 
extended individualized appointments.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  

Also, the record includes recent medical evidence that the RO 
has not reviewed, and the veteran has not waived RO 
consideration of that evidence.  Thus, remand is required.

Additionally, the Board notes that Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Although the veteran was provided VCAA notice by a July 2002 
letter, that letter did not fully comply as it advised the 
veteran of the requirements of establishing service 
connection, not an increased rating.  Although the rating 
decision and statement of the case provided the criteria for 
establishing an increased rating, the Board is of the opinion 
that a new VCAA notice letter pertaining to an increased 
rating for PTSD should be provided to ensure full compliance 
with the VCAA.

The case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for PTSD 
since January 2002; and all VA providers 
since August 12, 2003.  After securing the 
necessary releases, the RO should obtain 
these records.  Specifically, the RO 
should request VA treatment records from 
VAMC Clarksburg since August 12, 2003.



3.  The veteran should be afforded 
neurological and psychiatric VA 
examinations by a physician(s) with an 
M.D., to clarify the symptomatology 
related to, and determine the current 
level of severity of, the veteran's PTSD.  

The examiner(s) must indicate that the 
claims file was reviewed prior to the 
examination(s).  All indicated testing 
should be accomplished, including any 
pertinent neuropsychological testing.  
The examiner(s) must, to the extent 
possible, separate the symptomatology 
attributable to the service connected 
PTSD from the symptomatology attributed 
to the nonservice-connected head injury 
from a motor vehicle accident.  If the 
examiner(s) cannot disassociate 
particular PTSD symptoms from the head 
injury symptoms, he/she should so state.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







